UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1839



SALLY N. NOVERAS, R.N.,

                                              Plaintiff - Appellant,

          versus


DEATON HOSPITAL & SPECIALTY CENTER; MARYLAND
GENERAL HOSPITAL, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-1060-CCB)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sally N. Noveras, Appellant Pro Se.         Jeanne Marie Phelan,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland; Linda S. Woolf,
Kristen Nichole Nesbitt, GOODELL, DEVRIES, LEECH & GRAY, L.L.P.,
Baltimore, Maryland; James Patrick Gillece, Jr., Tracy Anne Warren,
MCGUIREWOODS, L.L.P., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sally Noveras appeals from the district court’s order granting

the Defendants’ motions to dismiss, denying her motion for appoint-

ment of counsel, and dismissing, for failure to state a claim, her

employment discrimination complaint.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Noveras v. Deaton Hosp. & Specialty Ctr., No. CA-00-1060-CCB (D.

Md. June 4, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2